DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/3/2022 has been entered. Claims 1, 3, 6-11, and 14-20 are currently pending in this application. 
Response to Arguments
Applicant’s arguments with respect to the newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3, 6-11, 14, and 16-20 are also rejected because they depend from rejected claims 1 and 15. Claims 1 and 15 each recite that the coating is nonporous. Applicant’s specification provides support for a uniform, consistent, and conformal coating; however, a nonporous coating is not properly described in the application as filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 16-20 are also rejected because they depend from claim 15.
Claim 3 depends from canceled claim 2. For the purpose of further examination, claim 3 will be treated as if it depends from claim 1.
Claim 15 recites “said three dimensional structural component made of at least a structural material and a nanocoating” in lines 3-4 and “a nonporous nanocoating of anti-infection material having a thickness…and conformally coating said three dimensional structural material” in lines 5-7. It is unclear whether the nanocoating in lines 5-7 is the same or an additional nanocoating as that recited in lines 3-4.
Claim 15 recites the limitation "said three dimensional structural material" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether applicant is referring to the three dimensional structural component or to the structural material recited earlier in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6-8, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0221072 A1 to Dubrow et al. (Dubrow) in view of US Patent Application Publication No. 2017/0014169 A1 to Dean et al. (Dean).
Regarding at least claim 1
Dubrow teaches nanofiber enhanced surface area substrates and structures comprising such substrates for use in various medical devices, as well as methods and uses for such substrates and medical devices (abstract). Dubrow meets the limitations of a method for forming a medical implant, the method comprising: forming a three dimensional structure (paragraph 0046 discloses forming a complex three-dimensional structure), said three dimensional structure having x, y, and z structural geometry in a three dimensional x, y, and z Cartesian coordinate system (any three-dimensional structure has x, y, and z structural geometry in  a three dimensional x, y, and z Cartesian coordinate system); conformally coating said three dimensional structure with an anti-infection material using atomic layer deposition (paragraph 0007 discloses a uniform, ultra-thin film applied to a medical device body structure; paragraph 0020 discloses agents that are anti-infective; paragraph 0257 discloses deposition techniques such as atomic layer deposition and plasma processes for applying an optimum conformal coating), said coating being nonporous (this limitation is met by Dubrow since there is no disclosure that the coating is porous; see 112 rejection above), as claimed. 
Dubrow also teaches having a thickness of between approximately 10 to greater than 250 angstroms, which is in the range of 1 nanometer to 0.025 micrometers (paragraph 0007). However, Dubrow does not explicitly teach that the thickness is in the range of 0.5 nanometers to 1.0 micrometers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range of Dubrow such that it is in the range of 0.5 nanometers to 1.0 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In further support of this position, the examiner notes that MPEP 2144.05 states: in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
However, Dubrow does not teach using three dimensional (3D) printing.
Dean teaches methods and systems for a precise analysis and matching of the geometric and mechanical stress/strain trajectories needed in the reconstruction of an anatomically and functionally correct musculoskeletal element and then fabricating patient-specific implants matching both the geometry and mechanical properties of the desired area of a patient’s anatomy by additive manufacturing (paragraph 0020). More specifically, Dean discloses additive manufacturing (3D printing) of stiffness-matched, biocompatible metal implants, for the purpose of created an opportunity for patient-specific solutions to known problems (paragraph 0091).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the use of three dimensional (3D) printing for forming the three dimensional structure/medical device of Dubrow, in order to create an opportunity for patient-specific solutions to known problems with stiffness-matched, biocompatible implants, as taught by Dean.
Regarding at least claim 3
Dubrow in view of Dean teaches the method of Claim 2. Dubrow also teaches wherein said coating said three dimensional structure with an anti-infection material is performed using plasma enhanced atomic layer deposition (paragraph 0256 disclose coating the nanofibers with an ALD coating and paragraph 0257 discloses deposition techniques such as atomic layer deposition and plasma processes).  
Regarding at least claim 6
Dubrow in view of Dean teaches the method of Claim 1. Dubrow also teaches wherein said coating is a metal (paragraph 0186 discloses titanium oxide, Ag, etc. layers).  
Regarding at least claim 7
Dubrow in view of Dean teaches the method of Claim 6. Dubrow also teaches wherein said metal is silver (paragraphs 0055 and 0186 each disclose the use of silver). 
Regarding at least claim 8
 	Dubrow in view of Dean teaches the method of Claim 1. Dubrow also teaches wherein said coating is an antibiotic (paragraph 0055 discloses antibiotics).  
Regarding at least claim 10
Dubrow in view of Dean teaches the method of Claim 3. Dubrow also teaches wherein said coating is a metal (paragraph 0186 discloses titanium oxide, Ag, etc. layers).  
Regarding at least claim 11
Dubrow in view of Dean teaches the method of Claim 10. Dubrow also teaches wherein said metal is silver (paragraphs 0055 and 0186 each disclose the use of silver).
Regarding at least claim 14
Dubrow in view of Dean teaches the method of Claim 1. Dubrow also teaches wherein said three dimensional structure is made of titanium (paragraph 0155 of Dubrow discloses titanium metal as the implant material; paragraph 0186 also discloses implant materials such as titanium).
Claim(s) 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow.
Regarding at least claim 15
Similar to the explanation above, Dubrow teaches a medical implant, comprising: a three dimensional structural component structure (paragraph 0046 discloses forming a complex three-dimensional structure) having x, y, and z structural geometry in a three dimensional x, y, and z Cartesian coordinate system (any three-dimensional structure has x, y, and z structural geometry in  a three dimensional x, y, and z Cartesian coordinate system), said three dimensional structural component made of at least a structural material (body structure of the medical device; paragraph 0007) and a nanocoating (paragraph 0007 discloses nanofibers embedded in a polymer matrix that forms a film on the surface of the medical device); a nonporous nanocoating (this limitation is met because Dubrow does not disclose that the coating is porous; see 112 rejection above) of anti-infection material (at least paragraphs 0055, 0186, and 0280 disclose various anti-infection materials) and conformally coating said three dimensional structural material (paragraph 0257 discloses deposition techniques such as atomic layer deposition and plasma processes for applying an optimum conformal coating; therefore, the nanocoating of Dubrow conformally coats the three dimensional structural material as claimed). 
Dubrow also teaches that the nanocoating has a thickness of between approximately 10 to greater than 250 angstroms, which is in the range of 1 nanometer to 0.025 micrometers (paragraph 0007). However, Dubrow does not explicitly teach that the thickness is in the range of 0.5 nanometers to 1.0 micrometers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness range of Dubrow such that it is in the range of 0.5 nanometers to 1.0 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. In further support of this position, the examiner notes that MPEP 2144.05 states: in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding at least claim 16
Dubrow in view of Dean teaches the method of Claim 15. Dubrow also teaches wherein said coating is a metal (paragraph 0186 discloses titanium oxide, Ag, etc. layers).  
Regarding at least claim 17
Dubrow in view of Dean teaches the method of Claim 16. Dubrow also teaches wherein said metal is silver (paragraphs 0055 and 0186 each disclose the use of silver). 
Regarding at least claim 18
Dubrow in view of Dean teaches the method of Claim 17. Dubrow also teaches wherein said coating is an antibiotic (paragraphs 0055 and 0280 disclose antibiotics).  Regarding at least claim 20
Dubrow in view of Dean teaches the method of Claim 15. Dubrow also teaches wherein said three dimensional structural component is made of titanium (paragraph 0155 of Dubrow discloses titanium metal as the implant material; paragraph 0186 also discloses implant materials such as titanium).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Dean, as applied to claim 8, and further in view of US Patent Application Publication No. 2019/0022279 A1 to Alghazali et al. (Alghazali).
Dubrow in view of Dean teaches the method of Claim 8, including that the medical device may be a scaffold (paragraph 0014) and that the coating is an antibiotic (Dubrow; paragraphs 0055 and 0280).
However, Dubrow does not teach wherein said antibiotic is gentamicin.
Alghazali teaches a scaffold for tissue regeneration and methods for fabricating the scaffold (abstract). Alghazali also discloses a film-like top surface/membrane that is included on a scaffold and that the membrane can be loaded with a variety of drugs such as antibiotics (paragraph 0180 and paragraph 0201 - the examiner interprets that the drugs loaded into the membrane/coating taught by Alghazali include antibiotics), including gentamicin (paragraph 0180).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that at least one of the antibiotics taught by Dubrow, which are used to prevent microbial adhesion at the implant site of the scaffold, is gentamicin, since this antibiotic is well known for use in scaffolds, in order to perform the intended function of preventing microbial adhesion at the implant site, as taught by Dubrow and Alghazali.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow, as applied to claim 18, and further in view of US Patent Application Publication No. 2019/0022279 A1 to Alghazali et al. (Alghazali).
Dubrow in view of Dean teaches the method of Claim 18, including that the medical device may be a scaffold (paragraph 0014) and that the coating is an antibiotic (Dubrow; paragraphs 0055 and 0280).
However, Dubrow does not teach wherein said antibiotic is gentamicin.
Alghazali teaches a scaffold for tissue regeneration and methods for fabricating the scaffold (abstract). Alghazali also discloses a film-like top surface/membrane that is included on a scaffold and that the membrane can be loaded with a variety of drugs such as antibiotics (paragraph 0180 and paragraph 0201 - the examiner interprets that the drugs loaded into the membrane/coating taught by Alghazali include antibiotics), including gentamicin (paragraph 0180).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that at least one of the antibiotics taught by Dubrow, which are used to prevent microbial adhesion at the implant site of the scaffold, is gentamicin, since this antibiotic is well known for use in scaffolds, in order to perform the intended function of preventing microbial adhesion at the implant site, as taught by Dubrow and Alghazali.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774